[Letterhead of Chapman and Cutler LLP] August 29, 2012 VIA ELECTRONIC FILING AND HAND DELIVERY Ms. Rolaine S. Bancroft Senior Special Counsel Office of Structured Finance, Transportation and Leisure Division of Corporation Finance Securities and Exchange Commission treet, NE, Mail Stop 3561 Washington, DC20549 Re: STRATS Trust for Ambac Financial Group, Inc. Securities, Series 2007-1 Form 10-K for Fiscal Year Ended December 31, 2011 Filed March 30, 2012, SEC File No. 001-33605 Dear Ms. Bancroft: On behalf of Synthetic Fixed-Income Securities, Inc. (“SFIS” or the “registrant”), this letter responds to your letter to William Threadgill dated August 15, 2012 providing comments on the above-referenced report on Form 10-K (the “10-K”) filed with the Securities and Exchange Commission (the “Commission”) on March 30, 2012.For your convenience, each of your comments has been reproduced below, followed by the registrant’s response. Exhibit 31.1 Rule 13a-14 Certification Comment 1. We note that paragraph 1 of your certification differs from the required certification.In particular, you state you have reviewed “all reports on Form 10-D containing distribution or servicing reports filed in respect of periods included in the year covered by this annual report of the Trust”.The certification should reflect the language exactly as set forth in Item 601(b)(31)(ii), which includes all reports on Form 10-D required to be filed.The certification should not be limited to only Form 10-D reports that contain distribution or servicing reports.Please confirm that you will revise accordingly in future filings. Response: The registrant confirms that it will revise its Rule 13a-14 certification as specified above in future filings for the above-referenced series of securities and all other outstanding series of securities for which a Rule 13a-14 certification is required. Comment 2. We note that paragraph 2 of your certification differs from the required certification.In particular, you state that “the information in these reports” does not contain any untrue statement of material fact “as of the last day of Ms. Rolaine Bancroft August 29, 2012 Page2of 3 the period covered by this annual report”.The certification should reflect the language exactly as set forth in the instructions to Item 601(b)(31)(ii), which specifically includes the entirety of the reports required to be covered by the certification and covers the entire time period covered by the reports.Please confirm that you will revise accordingly in future filings. Response: The registrant confirms that it will revise its Rule 13a-14 certification as specified above in future filings for the above-referenced series of securities and all other outstanding series of securities for which a Rule 13a-14 certification is required. *** In connection with responding to your comments, we have been authorized by the registrant to inform you that the registrant hereby acknowledges as follows: ● SFIS is responsible for the adequacy and accuracy of the disclosure in the 10-K; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the 10-K; and ● SFIS may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Ms. Rolaine Bancroft August 29, 2012 Page3of 3 Should you have any questions or need additional information, please do not hesitate to contact William Threadgill, President of Synthetic Fixed-Income Securities, Inc., at (212) 214-6277, or Mark Riccardi, of Chapman and Cutler LLP, at (202)478-6478. Respectfully yours, /s/ Mark R. Riccardi Mark R. Riccardi cc: David Beaning William Threadgill
